Citation Nr: 0117605	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-17 020	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of his 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  He died on October [redacted], 1981.  The appellant 
is the veteran's surviving son.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1999 determination, in which the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), 
denied entitlement to Chapter 35 educational assistance 
benefits.

The Board also notes that in statements submitted on the 
appellant's behalf, it appears that the appellant is claiming 
that he expended money in pursuit of the training at issue in 
reliance on purported statements made by VA employees.   It 
is not clear whether the appellant is requesting equitable 
relief.  A grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs, and is not 
within the jurisdiction of the Board.  See McCay v. Brown, 8 
Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 
(1994); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The 
General Counsel has opined that the Secretary has impliedly 
delegated to VA department heads, including the Chairman of 
the Board of Veterans' Appeals, his authority to determine 
that equitable relief is not warranted in a particular case.  
See VAOPGCPREC 11-94, 59 Fed. Reg. 54,673.  However, since is 
unclear in this case if the appellant is, in fact, raising 
this matter, it is referred to the RO for appropriate 
clarification from the appellant and any other indicated 
action.


FINDINGS OF FACT

1.  The veteran had active service from November 1967 to 
November 1970 and died in October 1981.

2.  The appellant was born on April [redacted], 1973, and is the son 
of the veteran.

3.  In a rating decision dated September 1998, the RO granted 
service connection for the cause of the veteran's death and 
established the appellant's basis eligibility for Chapter 35 
benefits.

4.  The appellant's claim for Chapter 35 educational benefits 
was received at the RO in July 1999, when the appellant was 
26 years of age.

5.  The veteran did not die between the appellant's 18th and 
26th birthdays.


CONCLUSION OF LAW

The evidence does not satisfy the requirements for an 
extension of the appellant's delimiting date for receipt of 
educational benefits pursuant to the Survivors' and 
Dependents' Educational Assistance program under Chapter 35, 
Title 38, United States Code.  38 U.S.C.A. § 3501, 3512 (West 
1991); 38 C.F.R. § 21.3040, 21.3041 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The issue before the Board is whether the appellant is 
entitled to an extension of his April [redacted], 1999 delimiting 
date for receipt of Chapter 35 educational assistance 
benefits.  During the pendency of the appellant's appeal, a 
bill was passed that enhances the VA's duty to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA, but 
the Board believes that the RO has taken action that is 
consistent with the notification and assistance provisions of 
the VCAA.  For instance, in regard to the duty to notify, the 
RO informed the appellant of the evidence needed to 
substantiate his claim in a letter dated August 1999 and a 
statement of the case issued in June 2000.  With regard to 
the duty to assist, the RO obtained all evidence identified 
by the appellant as being pertinent to his claim.  In any 
event, additional assistance in this regard would not aid the 
appellant in his claim, because as explained below, the 
appellant's entitlement to the benefit sought is precluded by 
law.  In light of the foregoing, the Board's decision to 
proceed to an adjudication of this claim does not prejudice 
the appellant in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

The basic facts of this case are not in dispute.  The veteran 
had active service from November 1967 to November 1970.  The 
appellant was born to the veteran on April [redacted], 1973.  The 
veteran died on October [redacted], 1981.  By rating decision dated 
September 1998, the RO granted service connection for the 
cause of the veteran's death effective from August 1997. 

Basic eligibility for educational assistance benefits under 
Chapter 35 may be established in several ways, including 
being a child of a veteran whose death was service-connected. 
38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 21.3021 (2000).  
The appellant's eligibility for Chapter 35 benefits in this 
case is derived from his status as a child of a veteran whose 
death was service related.  As noted above, this 
determination was made in a September 1998 rating decision.  

Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on her 26th birthday.  38 
U.S.C.A. § 3512(a) (West 1991); 38 C.F.R. § 21.3041(c) 
(2000).  In certain circumstances, however, the ending date 
may be modified to beyond the child's 26th birthday, but an 
extension beyond the 31st birthday is disallowed.  38 C.F.R. 
21.3041(d) (2000).  The law provides that a modification or 
extension of the eligibility period may be granted if the 
veteran-parent dies between the child's 18th and 26th 
birthdays.  In such cases, the basic ending date for 
eligibility will be the child's 26th birthday or 8 years from 
the death of the veteran- parent.  38 C.F.R. 21.3041(d)(2) 
(2000).  The Board also notes that if a child is in a program 
of education, but is prevented from continuing the program 
due to his own disability, the period of eligibility may be 
extended.  38 U.S.C.A. § 3512(c) (West 1991).  However, in no 
event can the period of eligibility be extended beyond the 
appellant's 31st birthday. 38 C.F.R. § 21.3041.

In this case, the appellant was born on April [redacted], 1973.  The 
appellant's eligibility period may not be extended under the 
aforementioned provisions because his father died before the 
appellant's 18th birthday.  Based on the facts of this case, 
there are no other applicable provisions that would permit an 
extension of the appellant's eligibility period  beyond his 
26th birthday.  The appellant's claim for Chapter 35 
educational assistance benefits was received at the RO in 
July 1999.  As the appellant was 26 years of age at that 
time, pursuant to the provisions of 38 C.F.R. § 21.3041(d), 
his eligibility for Chapter 35 benefits had terminated and 
his claim correctly denied.  

The appellant has maintained that he was unable to file for 
educational assistance benefits earlier than July 1999.  He 
has explained that immediately after learning of this 
eligibility for Chapter 35 benefits in September 1998, he 
decided to enroll in an educational program at ITT Technical 
Institute (ITT).  He then learned that he had to obtain his 
GED certificate before attending ITT, and that the first 
available GED test date was in April 1999.  Prior to his 26th 
birthday, the appellant and his mother purportedly contacted 
a VA employee and inquired as to whether the appellant would 
be eligible for Chapter 35 educational assistance benefits 
after he obtained his GED and turned 26th years of age.  Both 
the appellant and his mother contend that he employee 
indicated that she would extend the appellant's delimiting 
date to his 31st birthday, as requested.  

The Board acknowledges the appellant's arguments in this 
regard.  However, there is no statutory or regulatory 
provision allowing for an extension of the appellant's 
delimiting date based on the reasons asserted.  Even assuming 
for the sake of argument that the appellant's interpretation 
of the information provided over the phone was correct, the 
Board is not authorized to award payment of benefits where 
statutory requirements for such benefits were not met.  See 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  It is 
regrettable if the appellant received inaccurate advice 
regarding the delimiting date for eligibility for educational 
assistance benefits.  Inaccurate advice would not, however, 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) ("[e]rroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits.")
 
As a final matter, the Board note that substantive changes in 
the law pertinent to this claim have recently been enacted.  
These changes in the law have affected the evaluation of 
claims for educational assistance under 38 U.S.C. Chapter 35.  
In November 2000, the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1825 (2000) (Act), became law.  Among other 
things, this law has a potential impact on certain classes of 
DEA claims and allows payment of DEA to some spouses and 
children from an earlier date when a VA decision establishes 
DEA eligibility retroactively to a date more than one year 
earlier than an initial rating decision, the appellant 
submitted an application under DEA within one year of the 
date of that initial rating decision, and the claimant claims 
training began during a period preceding the one-year period 
ending on the date on which the application was received.  
The amendment concerning an adjusted effective date for the 
award of DEA benefits apples to applications received on or 
after the date of enactment of the Act or November 1, 2000, 
or which, on the date of enactment of the Act are pending 
with VA.  See Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, 114 Stat. § 103, 1822, 1825 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The newly enacted law also requires that the 
claimant must establish that he or she would have been 
entitled to DEA benefits for the training question if the 
individual had submitted an application on the date on which 
the individual became an eligible person.  However, in this 
case, even if he had submitted an application on an earlier 
eligibility date, the appellant would not have been entitled 
to DEA benefits for training that commenced at ITT in June 
1999 as he was over 26 years of age.  He would not meet the 
requirements for an adjusted effective date.  Accordingly, 
these newly enacted provisions do not apply to the 
appellant's claim and it is not necessary to remand this case 
to the RO for consideration of such. 

Based on the fact that the appellant's eligibility for 
Chapter 35 benefits terminated in April 1999, the Board finds 
that under the current governing law the appellant is 

not entitled to an extension of his delimiting date for 
receipt of such benefits.  As the law in this case is 
dispositive, the appellant's claim must be denied on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

The appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

